DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed March 14th, 2022 has been entered. Claims 1, 4, 9, 14, 17-18, 20-27 have been amended. Claims 2 and 19 have been canceled. Claims 28-29 have been added. Claims 1, 4-7, 9, 11, 13-14, 17-18 and 20-29 remain pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 14, 17-18 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Radema et al. (US 2012/0085686) in view of Becker et al. (US 2010/0143906).
Regarding claim 1, Radema et al. (US 2012/0085686) teaches a seed sorting system for sorting seeds (Paragraph 0002 lines 1-4), the system comprising: 
a seed transfer station configured to move seeds through the system (Paragraph 0009 lines 3-4); 
an imaging assembly (Paragraph 0042 lines 1-2 “inspection head #16”) comprising a 2D camera (Paragraph 0042 line 3 “overhead camera #14”) configured to acquire 2D images of the seeds as the seeds move through the system and a 3D camera (Paragraph 0042 line 3 “profile camera #18”) configured to acquire 3D images of the seeds as the seeds move through the system; 
a controller (Paragraph 0019 lines 1-2) configured to determine length and width dimensions of the seeds from the acquired 2D images and thickness dimensions of the seeds from the acquired 3D images (Paragraph 0042 lines 4-6, 20-26); and
a sorting assembly comprising a plurality of valve banks (Paragraph 0043 lines 6-8) and a plurality of sorting bins for holding one or more of the seeds (Paragraph 0043 line 18-Paragraph 0044 line 5), each of the valve banks being operable by the controller to direct select ones of the seeds into a respective one of the sorting bins (Paragraph 0043 lines 9-18), as the seeds leave the seed transfer station (Paragraph 0043 lines 3-8), based on the determined length width and thickness dimensions of the seeds (Paragraph 0042 lines 28-29).
Radema et al. (US 2012/0085686) lacks teaching a seed loading station having a hopper configured to hold multiple seeds, and an outlet configured to dispense the seeds from the hopper, wherein a seed transfer station is configured to receive the dispensed seeds from the outlet of the seed loading station. 
Becker et al. (US 2010/0143906) teaches a seed sorting system for sorting seeds (Paragraph 0002 lines 1-9) comprising a seed loading station having a hopper (Fig. 6 #402 “hopper”) configured to hold multiple seeds (Paragraph 0065 lines 4-6), and an outlet (Fig. 6 #403 “opening”) configured to dispense the seeds from the hopper (Paragraph 0065 lines 7-8), wherein a seed transfer station (Fig. 6 #410 “conveyor belt) is configured to receive the dispensed seeds from the outlet of the seed loading station (Paragraph 0065 lines 23-26). Becker et al. explains that a bulk sample of seeds may be fed individually to a seed transfer station where they undergo evaluating and are sorted in an efficient and accurate manner (Paragraph 0065 lines 32-43). Becker et al. explains how bulk samples of seeds may be fed to a seed loading station via multiple different types of hoppers, each providing a stream of induvial seeds (Paragraph 0018 lines 1-22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Radema et al. (US 2012/0085686) to include a hopper configured to hold multiple seeds and an outlet configured to dispense the seeds from the hopper as taught by Becker et al. (US 2010/0143906) in order to provide a singulated stream of seeds to a seed loading station, thus providing a more efficient and accurate seed sorting system. 
Regarding claim 4, Radema et al. (US 2012/0085686) teaches a seed sorting system wherein the controller is configured to determine the thickness dimensions of the seeds based on a pixel intensity of the acquired 3D images of the seeds (Paragraph 0042 lines 16-22). 
Regarding claim 5, Radema et al. (US 2012/0085686) teaches a seed sorting system wherein the 2D camera has a focal axis extending in a substantially vertical direction (Fig. 1 #14).
Regarding claim 6, Radema et al. (US 2012/0085686) teaches a seed sorting system wherein the 3D camera has a focal axis extending in a direction skewed from vertical (Fig. 1 #18).
Regarding claim 7, Radema et al. (US 2012/0085686) teaches a seed sorting system wherein the seed transfer station comprises a conveyor (Fig. 1 #30) including a belt configured to transport the seeds in a substantially horizontal direction (Paragraph 0041 lines 1-4).
Regarding claim 14, Radema et al. (US 2012/0085686) teaches a method of sorting seeds using a seed sorting system (Paragraph 0039 lines 1-4; Paragraph 0040 lines 6-10), the method comprising: 
moving the seeds to an imaging assembly (Paragraph 0043 lines 1-2) using the conveyor of the seed transfer station (Paragraph 0009 lines 2-4); 
acquiring, using a 2D camera of the imaging assembly (Paragraph 0042 line 3 “overhead camera #14”), 2D images of the seeds as the seeds move by the 2D camera on the conveyor (Paragraph 0042 lines 26-28); 
acquiring, using a 3D camera of the imaging assembly (Paragraph 0042 line 3 “profile camera #18”), 3D images of the seeds as the seeds move by the 3D camera on the conveyor (Paragraph 0042 lines 26-28); 
analyzing the 2D and 3D images and determining, based on the analysis, at least one parameter of each of the seeds (Paragraph 0042 lines 20-26), the at least one parameter including a length dimension, a width dimension, and/or a thickness dimension (Paragraph 0042 lines 28-32); 
tracking a position of each of the seeds along the conveyor, from the first end portion of the conveyor to a second end portion of the conveyor (Paragraph 0047 lines 1-3); and 
directing, using a sorting assembly, each of the seeds from the second end portion of the conveyor (Fig. 3, right end portion of conveyor #20) to a respective one of multiple sorting bins (Fig. 3 #24, 48) based on the determined at least one parameter of each of the seeds (Paragraph 0010 lines 1-7) and based on the position of each of the seeds on the second end portion of the conveyor (Paragraph 0051 lines 1-4). 
Radema et al. (US 2012/0085686) lacks teaching the method comprising delivering seeds from a seed loading station to a first end portion of a conveyor of a seed transfer station, and moving the seeds away from the seed loading station.
Becker et al. (US 2010/0143906) teaches a method of sorting seeds (Paragraph 0002 lines 1-9) comprising delivering seeds from a seed loading station (Fig. 6 #402 “hopper”) to a first end portion of a conveyor (Fig. 6 left end portion of #410 “conveyor belt) of a seed transfer station, and moving the seeds away from the seed loading station (Paragraph 0065 lines 23-26). Becker et al. explains that a bulk sample of seeds may be fed individually to a seed transfer station where they undergo evaluating and are sorted in an efficient and accurate manner (Paragraph 0065 lines 32-43). Becker et al. explains how bulk samples of seeds may be fed to a seed loading station via multiple different types of hoppers, each providing a stream of induvial seeds (Paragraph 0018 lines 1-22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Radema et al. (US 2012/0085686) to include delivering seeds from a seed loading station to a first end portion of a conveyor of a seed transfer station, and moving the seeds away from the seed loading station as taught by Becker et al. (US 2010/0143906) in order to provide a singulated stream of seeds to a seed loading station, thus providing a more efficient and accurate seed sorting system. 
Regarding claim 17, Radema et al. (US 2012/0085686) teaches a method of sorting seeds wherein the at least one parameter of each of the seeds includes the thickness dimension of each of the seeds (Paragraph 0042 lines 20-22); and 
wherein the method further comprises determining the thickness dimension of each of the seeds based on a pixel intensity of the acquired 3D image of each of the seeds (Paragraph 0042 lines 16-22).
Regarding claim 18, Radema et al. (US 2012/0085686) teaches a method of sorting seeds further comprising measuring, using the controller, volume and mechanical seed damage from the acquired 3D images of each of the seeds (Paragraph 0020 lines 6-16).
Regarding claim 26, Radema et al. (US 2012/0085686) teaches a method of sorting seeds further comprising: 
receiving the seeds from a seed production plant (Paragraph 0003 lines 1-2; Paragraph 0041 lines 1-4, 12-17);
 determining a size and shape distribution (Paragraph 0044 line 28-Paragraph 0045 line 4) of a sub sample of the seeds (Paragraph 0047 lines 1-4), based on the at least one parameter of each of the seeds in the sub sample (Paragraph 0039 lines 4-16); and 
predicting an overall seed inventory status of the seed production plat based on the size and shape distribution of the sub sample (Paragraph 0027 lines 1-11).
Regarding claim 27, Radema et al. (US 2012/0085686) teaches a method of sorting seeds comprising adjusting one or more sizing thresholds associated with the seed production plant based on the size and shape distribution of the sub sample of the seeds (Paragraph 0054 lines 4-11). 
Regarding claim 28, Radema et al. (US 2012/0085686) teaches a method of sorting seeds using a seed sorting system (Paragraph 0002 lines 1-4), the method comprising: 
delivering a seed to a first end portion of a conveyor (Fig. 3 left end portion of conveyor #30) of a seed transfer station (Paragraph 0009 lines 3-4); 
moving the seed away from the seed loading station to an imaging assembly (Paragraph 0043 lines 1-2) using the conveyor (Fig. 3 #20); 
acquiring, using a 2D camera of the imaging assembly (Paragraph 0042 line 3 “overhead camera #14”), at least one 2D image of the seed as the seed move by the 2D camera on the conveyor (Paragraph 0042 lines 26-28); 
acquiring, using a 3D camera of the imaging assembly (Paragraph 0042 line 3 “profile camera #18”), at least one 3D image of the seed as the seed move by the 3D camera on the conveyor (Paragraph 0042 lines 26-28); 
analyzing the at least one 2D image and the at least one 3D image of the seed and determining, based on the analysis, at least one parameter of the seed (Paragraph 0042 lines 20-26); and 
actuating a valve bank (Fig. 3 #20 “rejection air jets”) based on the determined at least one parameter of the seed (Paragraph 0043 lines 6-9) to thereby direct the seed from a second end portion of the conveyor (Fig. 3 right end portion of conveyor #30) to a first one of multiple sorting bins (Fig. 3 #48).
Radema et al. (US 2012/0085686) lacks teaching the method comprising delivering seeds from a seed loading station to a first end portion of a conveyor of a seed transfer station, and moving the seeds away from the seed loading station.
Becker et al. (US 2010/0143906) teaches a method of sorting seeds (Paragraph 0002 lines 1-9) comprising delivering seeds from a seed loading station (Fig. 6 #402 “hopper”) to a first end portion of a conveyor (Fig. 6 left end portion of #410 “conveyor belt) of a seed transfer station, and moving the seeds away from the seed loading station (Paragraph 0065 lines 23-26). Becker et al. explains that a bulk sample of seeds may be fed individually to a seed transfer station where they undergo evaluating and are sorted in an efficient and accurate manner (Paragraph 0065 lines 32-43). Becker et al. explains how bulk samples of seeds may be fed to a seed loading station via multiple different types of hoppers, each providing a stream of induvial seeds (Paragraph 0018 lines 1-22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Radema et al. (US 2012/0085686) to include delivering seeds from a seed loading station to a first end portion of a conveyor of a seed transfer station, and moving the seeds away from the seed loading station as taught by Becker et al. (US 2010/0143906) in order to provide a singulated stream of seeds to a seed loading station, thus providing a more efficient and accurate seed sorting system. 
Regarding claim 29, Radema et al. (US 2012/0085686) teaches a method of sorting seeds using a seed sorting system further comprising tracking a position of the seed on the conveyor (Paragraph 0051 lines 1-4), from the first end portion (Fig. 3 left end portion of conveyor #30) of the conveyor to the second end portion (Fig. 3 right end portion of conveyor #30) of the conveyor; and 
wherein actuating a valve bank (Fig. 3 #20 “rejection air jets”) is further based on the position of the seed on the conveyor at the second end portion of the conveyor (Paragraph 0043 lines 14-18).
Claims 11, 13, 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Radema et al. (US 2012/0085686) in view of Becker et al. (US 2010/0143906)and in further view of Handschick (DE 202004007111). The citations for Handschick (DE 202004007111) are based off of English translations. Translations of the specification and claims for this reference have been provided.
Regarding claim 11, Radema et al. (US 2012/0085686) teaches a seed sorting system wherein a first valve bank (Fig. 3 #20) which is mounted over a first sorting bin (Fig. 3 #48) and is directed downward in a substantially vertical orientation.
Radema et al. lacks teaching a sorting assembly that comprises at least two valve banks and at least three sorting bins, wherein a second valve bank is mounted in a second sorting bin and is directed upward at an angle toward a third sorting bin. 
Handschick (DE 202004007111) teaches a sorting assembly wherein the sorting assembly comprises at least two valve banks (Paragraph 0031 lines 1-2) and at least three sorting bins (Fig. 1 #6, 7, 8).  Handschick also teaches a sorting assembly wherein a second valve bank (Fig. 1 #4) is mounted in a second sorting bin (Paragraph 0002 lines 10-15) and is directed upward at an angle toward a third sorting bin (Paragraph 0031 lines 3-10). Handschick explains the benefits of sorting mixed materials into multiple sorting bins with two valve banks, wherein each sorting bin collects materials with different properties in order to provide multiple valuable fractions which can be directed to further processing (Paragraph 0001 lines 1-11).  Additionally, Handschick states “By arranging the compressed air strips above or below the trajectory parabola of the material, the trajectory of the goods to be sorted can be shortened or lengthened in a targeted manner and thus the flow of goods to be sorted can be separated in a targeted manner” (Paragraph 0002 lines 12-15).
Additionally, as the Applicant has not set forth the criticality of the placement and positioning of the valve banks, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Radema et al. to adjust the placement and positioning of the valve banks as required by a specific sorting application, as these are common design variables in the art as stated by Handschick (DE 202004007111). It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Finally, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Radema et al. to include at least two valve banks at appropriate locations, and at least three sorting bins in order to accurately control the trajectory of each seed and thus, classify materials into multiple valuable sections as taught by Handschick. 
Regarding claim 13, Radema et al. (US 2012/0085686) teaches a seed sorting system wherein the seed transfer station is configured to direct seeds into the second sorting bin (Paragraph 0044 lines 1-5), the first valve bank (Fig. 3 #20) being operable to direct seeds away from the second sorting bin and into the first sorting bin (Paragraph 0043 lines 19-22).
Radema et al. lacks teaching a seed sorting system with a second valve bank being operable to direct seeds away from the second sorting bin and into the third sorting bin.
Handschick (DE 202004007111) teaches a sorting assembly wherein a second valve bank (Fig. 1 #14) is operable to direct seeds away from the second sorting bin and into the third sorting bin (Paragraph 0031 3-7). Handschick states “By arranging the compressed air strips above or below the trajectory parabola of the material, the trajectory of the goods to be sorted can be shortened or lengthened in a targeted manner and thus the flow of goods to be sorted can be separated in a targeted manner” (Paragraph 0002 lines 12-15).
As stated previously, as the Applicant has not set forth the criticality of the placement and positioning of the valve banks, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Radema et al. to adjust the placement and positioning of the valve banks as required by a specific sorting application, as these are common design variables in the art as stated by Handschick (DE 202004007111). It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Radema et al. to include a second valve bank which is operable to direct seeds away from the second sorting bin and into the third sorting bin as taught by Handschick in order to accurately separate the materials into multiple sorting bins as desired by the application. 
Regarding claims 20, 21 and 22, Radema et al. (US 2012/0085686) teaches a method of sorting seeds wherein said moving the seeds comprises operating the conveyor at a specific speed (Paragraph 0022 lines 8-12), wherein this conveyor speed is a contributing factor to the timing of the air blast. All elements of the current invention have been disclosed by Radema et al., as applied in claims 14 and 19. Radema et al. lacks teaching a method of sorting wherein the conveyor is operated at a speed of at least about 30 in/sec (as in claim 20), at least 60 in/sec (as in claim 21) or at least 200 in/sec (as in claim 22). 
Additionally, Handschick (DE 202004007111) teaches a method of sorting wherein said moving the material comprises operating the conveyor at a speed of at least 2 m/s (78.74 in/sec) (Paragraph 0004 lines 5-6). Handschick states that the compressed air nozzles of the discharge system are adjusted based on the speed of the conveyor (Paragraph 0031 lines 3-5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Radema et al. to optimize the speed of the conveyor to be at least 30 in/sec, at least 60 in/sec or at least 200 in/sec in accordance with the function of the valve banks and the trajectory of the materials, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 23, Radema et al. (US 2012/0085686) lacks teaching a method of sorting seeds wherein the multiple sorting bins include at least three separate sorting bins.
Handschick (DE 202004007111) teaches a method of sorting wherein said sorting the seeds wherein the multiple sorting bins include at least three separate sorting bins (Paragraph 0031 lines 3-10). Handschick explains the benefits of sorting mixed materials into at least three separate sorting bins, wherein each sorting bin collects materials with different properties in order to provide multiple valuable fractions which can be directed for further processing (Paragraph 0001 lines 1-11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Radema et al. to include at least three separate sorting bins as taught by Handschick in order to classify materials into multiple valuable sections.
Regarding claim 24, Radema et al. (US 2012/0085686) teaches a method of sorting seeds wherein directing each of the seeds to the respective one of the multiple sorting bins (Fig. 3 #24, 48) includes actuating a valve banks (Fig. 3 #20 “rejection air jets”) based on the determined at least one parameter of said each of the seeds (Paragraph 0043 lines 1-8) and based on the position of said each of the seeds (Paragraph 0043 lines 12-21) on the second end portion of the conveyor (Fig. 3 right end portion of conveyor #30) to thereby direct said each of the seeds to the respective one of the multiple sorting bins (Fig. 3 #24, 48). 
Radema et al. lacks teaching a method of sorting seeds wherein directing each of the seeds to the respective one of the multiple sorting bins includes actuating a select one of multiple valve banks. 
Handschick (DE 202004007111) teaches a method of sorting wherein said sorting the seeds comprises directing each of the seeds to the respective one of the multiple sorting bins includes actuating a select one of multiple valve banks (Paragraph 0030 lines 1-3). Handschick explains the benefits of sorting mixed materials into three sorting bins with two valve banks, wherein each sorting bin collects materials with different properties in order to provide multiple valuable fractions which can be directed to further processing (Paragraph 0001 lines 1-11). Handschick also states “By arranging the compressed air strips above or below the trajectory parabola of the material, the trajectory of the goods to be sorted can be shortened or lengthened in a targeted manner and thus the flow of goods to be sorted can be separated in a targeted manner” (Paragraph 0002 lines 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Radema et al. to include directing each of the seeds to the respective one of the multiple sorting bins includes actuating a select one of multiple valve banks as taught by Handschick in order to provide multiple valuable fractions of materials in an accurate manner. 
Regarding claim 25, Radema et al. (US 2012/0085686) teaches a method of sorting seeds wherein a first valve bank (Fig. 3 #20) of multiple valve banks is mounted over a first sorting bin (Fig. 3 #48) of the multiple sorting bins, and is directed downward in a substantially vertical orientation.
Radema et al. lacks teaching a method of sorting seeds wherein a second valve bank of the multiple valve banks is mounted in a second sorting bin of the multiple sorting bins and is directed upward at an angle toward a third sorting bin of the multiple sorting bins. 
Handschick (DE 202004007111) teaches a method of sorting seeds wherein a second valve bank (Fig. 1 #4) of the multiple valve banks is mounted in a second sorting bin (Paragraph 0002 lines 10-15) of the multiple sorting bins and is directed upward at an angle toward a third sorting bin (Paragraph 0031 lines 3-10). Handschick explains the benefits of sorting mixed materials into multiple sorting bins with two valve banks, wherein each sorting bin collects materials with different properties in order to provide multiple valuable fractions which can be directed to further processing (Paragraph 0001 lines 1-11). Additionally, Handschick states “By arranging the compressed air strips above or below the trajectory parabola of the material, the trajectory of the goods to be sorted can be shortened or lengthened in a targeted manner and thus the flow of goods to be sorted can be separated in a targeted manner” (Paragraph 0002 lines 12-15).
Additionally, as the Applicant has not set forth the criticality of the placement and positioning of the valve banks, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Radema et al. to adjust the placement and positioning of the valve banks as required by a specific sorting application, as these are common design variables in the art as stated by Handschick (DE 202004007111). It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Radema et al. to include a second valve bank mounted in a second sorting bin directed up at an angle toward a third sorting bin in order to accurately control the trajectory of each seed and thus, classify materials into multiple valuable sections as taught by Handschick. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Radema et al. (US 2012/0085686) in view of Becker et al. (US 2010/0143906) and further in view of Golgotiu et al. (US 2015/0177067).
Regarding claim 9, Radema et al. (US 2012/0085686) lacks teaching a seed sorting system wherein the belt of the conveyor is blue.
Golgotiu et al. (US 2015/0177067) teaches a system and method of imaging and scanning plants to capture data regarding the plants (Paragraph 0002 lines 1-4), wherein the belt of the conveyor is blue (Paragraph 0034 lines 1-3). Golgotiu et al. explains that a blue conveyor belt improves the images captured by a camera (Claim 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Radema et al. to include a blue conveyor as taught by Golgotiu et al. in order to improve the images that are captured by the cameras during the sorting process. 
Response to Arguments
Applicant's arguments filed March 14th, 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Radema et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, “articles” which may include “dry goods” as taught by Radema et al. (Paragraph 0041) would include articles such as seeds. Regarding the Applicant’s argument that articles are different from seeds in size, structure and flow, the Examiner would like to clarify that Radema et al. provides no size, structure, or flow limitations for the articles in the sorting system, and simply states “the diverting of the articles may be based on the characteristics of the article, for example its size, shape, color, etc. as well as other characteristics, such as the presence or absence of certain features” (Paragraph 0040 lines 6-10). Therefore, the “articles” which undergo sorting as taught by Radema et al. may reasonably be considered to be seeds. 
Regarding the Applicant’s argument that Radema fails to disclose a loading station as now recited in claim 1, claim 14 and claim 28, specifically a loading station having a hopper configured to hold multiple seeds and an outlet configured to dispense the seeds from the hopper, the Examiner would like to clarify that Becker et al. (US 2010/0143906) as cited above teaches these features which deliver seeds to a conveyor. As the Applicant argues that this type of loading station would not be feasible in Radema et al. as it would “likely damage the articles (such as baked goods, etc.)”, the Examiner would like to clarify that the articles listed by Radema et al. such as dry goods, or objects of various materials such as plastic or metal, would not be damaged through a hopper as described herein. Additionally, as Radema et al. states that the baked goods are frozen, these articles would not be damaged either. 
Regarding the Applicant’s argument that Radema et al. provides no description of utilizing pixel intensity from captured images as recited in claim 4 and claim 17, the examiner would like to clarify that as Radema et al. states “The laser projects a line across articles as they travel through the field of view. The profile camera captures the image of the articles including the laser line that is projected on the articles. The control unit may then process the images in order to determine three-dimensional information from the profile of the laser in the captured images” (Paragraph 0042 lines 17-22), it is understood that the image captured with the profile camera would comprise an image with different pixel intensities throughout, and the pixel intensities of the projected laser line would differ at various points throughout the field of view. Therefore, the control unit may process the images to determine three-dimensional information based on the profile intensities throughout the images. 
Regarding the Applicant’s argument that Radema et al. fails to disclose tracking a position of each of the articles therein along a length of the conveyor, the Examiner would like to clarify that as Radema et al. states “The control unit may process the image and scan data to identify articles and located their positions (both spatially and temporally) on the conveyor” (Paragraph 0051 lines 1-3) and additionally “The control unit can determine the time for activating the jet based on the location of the article along the length of the conveyor when the image information is acquired and the speed of the conveyor” (Paragraph 0043 lines 14-18), it is clear that Radema et al. tracks the position of the articles along the length of the conveyor. 
Additionally, regarding the Applicant’s argument that Radema et al. does not describe that the positions of the articles are tracked at any time prior to reaching the cameras as now required by claim 14, the Examiner would like to clarify that claim 14 does not mention tracking the positions at any time prior to reaching the cameras, as claim 14 recites “tracking a position of each of the seeds along the conveyor, from the first end portion of the conveyor to the second end portion of the conveyor”, and the imaging assembly may be located at any point “away from the seed loading station”. 
Regarding the Applicant’s argument that Radema et al. does not provide any description of receiving seeds from a seed production plant, the Examiner would like to clarify that where Radema et al. states “In order to facilitate packaging of mass-produced articles, such as frozen goods” (Paragraph 0003 lines 1-2), Radema et al. explains that the articles being sorted are received from a production plant. As explained above, the “articles” may be frozen goods, dry goods, or articles of different materials. 
Regarding the Applicant’s argument that Radema et al. does not provide any indication that a size and shape distribution is generated for the articles, and that such distribution is then used for predicting an inventory status at a seed production plant, the Examiner would like to clarify that as Radema et al. states “In one embodiment of the invention, the imaging and control means create a virtual plan of successive groups of articles passing along the conveyor, identifies and labels in the virtual image those articles that are rejected, defines those articles that are accepted by for example, count, article volume or article predicted weight and control downstream grouping means to segregate successive groups of articles” (Paragraph 0027 lines 1-7), Radema et al. explains how a shape and size distribution is generated for the articles, and the shape and size distribution is used to predict successive groups of articles passing along the conveyor. The successive groups of articles passing along the conveyor include mass-produced articles as explained previously, therefore the shape and size distribution is used to predict inventory status at a production plant in order to successfully separate the articles. 
Regarding the Applicant’s argument that the combination of Radema et al. and Handschick fails to teach a second valve bank mounted in a second sorting bin and directed upward at an angle toward a third sorting bin, the Examiner would like to clarify that as the Applicant has not set forth the criticality of the placement and positioning of the valve banks, and as there are a finite number of angles and locations for valve banks, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Radema et al. to adjust the placement and positioning of the valve banks as required by a specific sorting application, as these are common design variables in the art as stated by Handschick (DE 202004007111). It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Therefore, the positioning of the valve banks a well-known design variable as taught by Handschick. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.K.D./Examiner, Art Unit 3653                                

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653